Citation Nr: 1030832	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-04 401	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for frostbite of the right 
lower extremity.

2.  Entitlement to service connection for frostbite of the left 
lower extremity.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954 in the U.S. Marines Corps.  He had subsequent service in the 
Army, which he joined in 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for PTSD and assigned a 30 percent rating, and 
from a May 2008 rating decision which denied service connection 
for frostbite of the lower extremities.  In May 2009, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  


FINDING OF FACT

In August 2010, the Board received notice from the Social 
Security Administration that the Veteran died in September 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, 
the Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.

		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


